Citation Nr: 1532479	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  11-01 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the service-connected diabetes mellitus, type II, with erectile dysfunction, diabetic retinopathy, and cataracts.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2011, the Veteran underwent his most recent VA examination to determine the severity of his service-connected diabetes mellitus, type II, with erectile dysfunction, diabetic retinopathy, and cataracts.  In the July 2015 Appellate Brief Presentation, the Veteran's representative stated that the May 2015 Diabetic Sensory-Motor Peripheral Neuropathy VA examination did not address the current level of severity regarding the service-connected diabetes mellitus, type II, with erectile dysfunction, diabetic retinopathy, and cataracts.  January 2015 VA treatment notes show that the Veteran contends his service-connected diabetes mellitus, type II, with erectile dysfunction, diabetic retinopathy, and cataracts have required regulation of his activity.  Therefore, a contemporaneous examination is needed to determine the current level of impairment of the service-connected diabetes mellitus, type II, with erectile dysfunction, diabetic retinopathy, and cataracts.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).



Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development, schedule the Veteran for a VA examination(s) to determine the current severity of his service-connected Type II diabetes mellitus, with erectile dysfunction, diabetic retinopathy, and cataracts.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected Type II diabetes mellitus with erectile dysfunction, diabetic retinopathy, and cataracts should be reported in detail.  Specifically, the VA examiner(s) is asked to determine whether the Veteran's service-connected Type II diabetes mellitus with erectile dysfunction, diabetic retinopathy, and cataracts is manifested by any of the following: insulin, a restricted diet, regulation of activities (avoidance of strenuous occupational and recreational activities), episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations per year or weekly or monthly visits to a diabetic care provider, or progressive loss of weight and strength.

3.  After completing the above development, the AOJ should readjudicate the Veteran's claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




